                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION


COMPREHENSIVE HEALTH OF PLANNED )
PARENTHOOD GREAT PLAINS, et al.,   )
                                   )
                     Plaintiffs,   )
     v.                            )                       No. 17-04207-CV-C-BP
                                   )
RANDALL W. WILLIAMS, M.D., et al., )
                                   )
                     Defendants.   )



                              JUDGMENT IN A CIVIL CASE

_______    Jury Verdict. This action came before the Court for a trial by jury. The issues have
           been tried and the jury has rendered its verdict.

_______    Decision by Court. This action came to trial or hearing before the Court. The issues
           have been tried or heard and a decision has been rendered.

___X____ Decision by Court. This action has come before the Court as a briefed matter and a
         decision has been rendered.

       ORDER with Defendants’ consent, Plaintiffs’ Motion to Dismiss, (Doc. 149), is

GRANTED and this case is DISMISSED WITHOUT PREJUDICE.




                                                           /s/Paige Wymore-Wynn
Dated : 8/19/2019                                            Clerk of Court

                                                           /s/ Kelly McIlvain
                                                           Deputy Clerk




          Case 2:17-cv-04207-BP Document 151 Filed 08/19/19 Page 1 of 1
